Citation Nr: 1720819	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-27 734A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected left wrist disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for residuals of a left knee injury.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

7.  Entitlement to service connection for vaginal bleeding.

8.  Entitlement to service connection for residuals of a kidney infection, to include recurrent infections.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army Reserve from May 1989 to January 2012, when she was medically disqualified and transferred to the retired reserve.  She served an initial period of active duty for training (ACDUTRA) from August 2, 1989 to December 11, 1989.  She also was on verified periods of ACDUTRA from July 15, 2005 to July 22, 2005, and June 30, 2007 to July 21, 2007, as well as additional periods of ACDUTRA and numerous periods of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the Veteran's claim of entitlement to service connection for a left wrist disorder was granted; an initial noncompensable (zero percent) disability evaluation was assigned for that disability effective November 3, 2006, the date of the claim.  The appellant is also appealing a June 2008 rating decision issued by the RO in Montgomery, Alabama in which, in part, her claims of entitlement to service connection for diabetes mellitus (DM), chest pain, asthma, a left knee injury, hypertension (HTN), vaginal bleeding and a kidney infection were all denied.  The Montgomery RO certified the case to the Board.  

The appellant has appealed the initial zero percent evaluation that was assigned to the left wrist disability when service connection was granted.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (November 3, 2006).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the evidence to be considered for the left wrist disability includes that for the entire time period in question, from the original grant of service connection to the present. 

While the case was in appeal status, in a rating decision issued in July 2008, the left wrist disability rating was increased from zero percent to 10 percent, effective November 3, 2006.  As this increase does not represent the maximum rating available for the left wrist disability from the date of the claim, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2017, the appellant presented testimony at a Board videoconference hearing that was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

During that hearing, the appellant was notified that she had not submitted any substantive appeal in response to the Statement of the Case (SOC) that had been issued in April 2015.  That SOC had addressed the issues of entitlement to service connection for a depressive disorder, a right wrist disorder, transient ischemic attacks (TIAs), posttraumatic stress disorder (PTSD), seizures and radiculopathy of the right and left lower extremities, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  Thus the Board declines jurisdiction over those seven issues and therefore, the issues on appeal are as listed on the title page.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The Supplemental Statements of the Case (SSOCs) and the SOC all issued in April 2015 indicate that an electronic review of the appellant's VA medical treatment records was accomplished, to include records dated between September 2006 and April 2015.  However, only VA treatment records for the appellant dated from September 2006 to September 2013 are included in the electronic record available to the Board.  

Additionally, a review of the medical evidence of record reveals that the appellant has been in receipt of Social Security Administration (SSA) disability benefits; a copy of an SSA administrative law judge (ALJ) granting benefits is of record.  However, no SSA records associated with any claim or appeal have been included in the evidence of record.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Because such VA and SSA records could reflect the nature, onset date, etiology, extent and severity of the claimed disabilities and conditions, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records and all VA records dated from September 2013 onward must be obtained and associated with the claims file.  

In addition, a review of the medical evidence of record reveals that medical records relating to the appellant's employment may be available.  In February 2012, a private chiropractor treatment record indicates that the appellant suffered an on-the-job injury in October 2011.  Furthermore, as reflected in November 2013 correspondence with her congressional representative, the appellant was given a medical retirement from her state government teaching position.  Associated records have not been included in the evidence of record and on remand, said records should be identified and obtained.

Turning to the substantive aspects of the appellant's claims, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a).  In this case, the appellant was a member of the Army Reserve for 20 years and therefore she had a large number of periods of INACDUTRA and many periods of ACDUTRA.  However, it does not appear that the appellant ever served on active duty.  
Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  In this case, the appellant currently has achieved veteran status for the period(s) of ACDUTRA related to the grants of service connection for the headache, neck, lumbar spine, left wrist and ovarian cyst disabilities.

In an October 2016 decision, Hill v. McDonald, 28 Vet App 243 (2016), the United States Court of Appeals for Veterans Claims (Court) held that "once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA."  The Court distinguished Hill from prior cases in which it had held that the presumption of aggravation was not applicable to a claim based on a period of ACDUTRA.  The Court noted that the veterans in those cases sought benefits only for a single disability based on the specified period of ACDUTRA, in contrast to the Hill's claims for multiple disabilities incurred during one period of ACDUTRA, and where service connection had already been granted for one disability incurred during the ACDUTRA at issue. See, e.g., Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

The Court also stated that an entrance examination is not an absolute requirement for application of a presumption of aggravation where a claim is based on a period of ACDUTRA (such as where evidence establishes the baseline severity of the preexisting condition and establishes a permanent increase in disability during ACDUTRA).  

Thus, the crux of the service connection claims in this case involves a determination of when each particular condition had its clinical onset and then a determination of whether or not that onset date occurred before, during or after any period of ACDUTRA or INACDUTRA, and, in particular, any period of ACDUTRA for which service connection has been granted for any disability.  There must also be a determination of whether or not any claimed condition that existed prior to a period of ACDUTRA (disease or injury) or INACDUTRA (injury) was aggravated during any subsequent period.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ask the appellant to specifically identify the period of time (month/year) and her status (ACDUTRA or INACDUTRA) during which the claimed disabilities of diabetes mellitus, chest pain, asthma, a left knee disorder, hypertension, vaginal bleeding/dysmenorrhea and any kidney infection were incurred or aggravated.  For each period identified (other than the already verified periods of August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; and June 30, 2007 to July 21, 2007), have the service department and/or other appropriate entity verify whether the appellant was on ACDUTRA or INACDUTRA.  (Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed.)  Provide that information to each examiner who provides an opinion requested below.

2.  After obtaining the appropriate release forms from the appellant, obtain all outstanding relevant private treatment records dated from 2006 onward.  In particular, obtain records from the appellant's employer relating to the October 2011 on-the-job injury and those relating to her medical retirement.

3.  Obtain all VA inpatient and outpatient records for the appellant not already in the claims file from 2006 onward.  In particular, associate all treatment records, including laboratory and radiology records, dated from September 2013 onward with the claims file.

4.  Contact the Social Security Administration (SSA) to obtain all the medical records associated with the appellant's appeal(s) or application(s) for benefits as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file. 

5.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

6.  After the above development has been completed, schedule the appellant for an appropriate VA examination to determine the current nature and severity of her service-connected left wrist disability.  The claims file must be provided to the examiner for review. All appropriate testing should be conducted.

7.  After the above development has been completed, obtain medical opinions from an appropriate VA examiner(s).  The entire claims file must be reviewed.  
If any examiner does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing examiner for review.  

Each reviewing examiner must provide a written opinion with supporting rationale that addresses all of the following questions:

(A) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to diabetes mellitus have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(B) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to chest pain have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(C) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to asthma have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(D) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to a left knee disorder have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(E) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to hypertension have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(F) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to vaginal bleeding/dysmenorrhea have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(G) In regard to the periods of service from August 2, 1989 to December 11, 1989; July 15, 2005 to July 22, 2005; June 30, 2007 to July 21, 2007; and any other verified period of ACDUTRA and INACDUTRA, (i) did the Veteran's documented diagnosis and/or signs/symptoms of chronic pathology related to kidney infection have its onset during any period; (ii) did the disorder pre-exist any period; (iii) did the disorder worsen during any period; and (iv) did the Veteran's disorder worsen beyond its natural progression during any period?

(H) Is it at least as likely as not (50 percent probability or greater) that any hypertension was caused by OR aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service connected neck disorder and/or migraines?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

(I) Is it at least as likely as not (50 percent probability or greater) that any kidney infection was caused by OR aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service connected migraines (medications taken)?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

8.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time for response must be allowed. 

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

